Citation Nr: 0723168	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-21 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for a left shoulder 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to 
October 1977, and from February 1978 to October 1981.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota (RO).

The Board notes that subsequent to the most recent 
Supplemental Statement of the Case, issued in June 2005, 
additional VA outpatient treatment records dated from 
February 2003 through July 2005 were added to the claims 
file.  However, those entries pertinent to the issue on 
appeal are duplicative of those previously associated with 
the claims file.  Accordingly, as no new pertinent evidence 
has been added to the claims file since the June 2005 
Supplemental Statement of the Case, proceeding with 
adjudication of the appeal will not result in prejudice to 
the veteran.


FINDING OF FACT

The veteran's left shoulder disorder is manifested by 
limitation of motion to 30 degrees, with no additional 
limitation of motion constituting functional loss, and 
characterized by subjective complaints of pain.


CONCLUSION OF LAW

The criteria for an increased evaluation for a left shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for a left shoulder disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Prior to initial adjudication 
of the veteran's claim, a letter dated in June 2002 satisfied 
the duty to notify provisions; additional letters were sent 
in January 2005 and February 2005.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in June 2002, June 
2003, and February 2005.  38 C.F.R. § 3.159(c) (4).  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is right-handed; thus, his left shoulder is 
considered his minor extremity.  See 38 C.F.R. § 4.69 (2006).  
By a September 2002 rating decision, a 10 percent disabling 
evaluation was assigned, effective February 27, 2002.  By a 
June 2003 rating decision, a 20 percent disabling evaluation 
was assigned, also effective February 27, 2002.  Under 
Diagnostic Code 5201, a 20 percent evaluation is assigned for 
limitation of minor arm motion at shoulder level, or to 
midway between side and shoulder level (between 45 and 90 
degrees).  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  In 
determining whether the veteran had limitation of motion to 
shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2006).

The next highest evaluation, the maximum 30 percent rating, 
is assigned for limitation of motion of the arm to 25 degrees 
from the side, which includes both flexion (range of motion 
from the side of the body out in front) and abduction (range 
of motion from the side of the body out to the side).  See 
id.  On VA examination in June 2002, flexion and abduction of 
the left arm were to 155 degrees; on VA examination in June 
2003, abduction was to 150 degrees (flexion was not 
recorded); and on VA examination in February 2005, flexion 
was to 30 degrees (abduction was not recorded).  Thus, there 
is no objective medical evidence that the veteran's left arm 
limitation of motion is only to 25 degrees or less; thus, 
left arm motion has not been shown to be limited to 25 
degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Accordingly, an evaluation greater than 20 
percent under Diagnostic Code 5201 is not warranted.

The Board has considered other diagnostic codes pertaining to 
the shoulder and arm.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, as the evidence of record 
does not demonstrate anklyosis of the scapulohumeral 
articulation, other impairment of the humerus, or impairment 
of the clavicle or scapula, Diagnostic Codes 5200, 5202, and 
5203 are not for application.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202-03 (2006).

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2006).  On VA examination in 
February 2005, the veteran reported pain and fatigue with 
repetitive movement that resulted in an additionally limited 
range of motion; on objective examination, the VA examiner 
noted that the veteran's active range of motion of flexion 
was to 30 degrees, and that the passive range of motion 
resulted in no improvement and complaints of severe pain.  

However, and more importantly, the VA examiner noted that the 
clinical findings in the evidence of record were 
inconsistent, citing significant discrepancies; on the day of 
the February 2005 VA examination, as noted above, flexion of 
the left arm was to 30 degrees, but a January 2005 VA 
treatment record from the day before notes that the left arm 
range of motion was intact, or to 180 degrees.  Ultimately, 
the VA examiner concluded that the DeLuca findings were 
unreliable, and stated a strong suspicion of symptom 
magnification on the part of the veteran.  For this reason, 
and because the pain and fatigue the veteran experiences does 
not limit his left arm range of motion to 25 degrees or less, 
the Board finds that there is no additional functional loss 
not contemplated in the 20 percent rating, and that an 
increased evaluation on this basis is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities." 38 C.F.R. § 3.321(b) (1) (2006).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  The medical evidence reflects that the 
manifestations of the veteran's left shoulder disorder do not 
exceed that already encapsulated by the 20 percent evaluation 
currently assigned his left shoulder disability.  Moreover, 
there is no evidence of an exceptional disability picture; 
the veteran has not required hospitalization, or shown marked 
interference of employment due to his left shoulder 
disability.  Accordingly, any failure to consider this 
provision or failure to refer the claim for extraschedular 
consideration did not prejudice the veteran.

Because the evidence of record does not show limitation of 
motion of the arm to 25 degrees or less, or functional loss 
constituting same, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for a left shoulder disorder is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


